ICJ_145_JudgmentsCivilCommercialMatters_BEL_CHE_2011-04-05_ORD_01_NA_00_EN.txt.         COUR INTERNATIONALE DE JUSTICE


            RECUEIL DES ARRÊTS,
     AVIS CONSULTATIFS ET ORDONNANCES


COMPÉTENCE JUDICIAIRE ET EXÉCUTION
  DES DÉCISIONS EN MATIÈRE CIVILE
         ET COMMERCIALE
            (BELGIQUE c. SUISSE)


        ORDONNANCE DU 5 AVRIL 2011




               2011
        INTERNATIONAL COURT OF JUSTICE


          REPORTS OF JUDGMENTS,
       ADVISORY OPINIONS AND ORDERS


  JURISDICTION AND ENFORCEMENT
       OF JUDGMENTS IN CIVIL
    AND COMMERCIAL MATTERS
         (BELGIUM v. SWITZERLAND)


           ORDER OF 5 April 2011

                         Mode officiel de citation :
              Compétence judiciaire et exécution des décisions
           en matière civile et commerciale (Belgique c. Suisse),
          ordonnance du 5 avril 2011, C.I.J. Recueil 2011, p. 341




                             Official citation :
                 Jurisdiction and Enforcement of Judgments
        in Civil and Commercial Matters (Belgium v. Switzerland),
            Order of 5 April 2011, I.C.J. Reports 2011, p. 341




                                                             1017
                                              No de vente:
ISSN 0074-4441                                Sales number
ISBN 978-92-1-071128-9

                                5 AVRIL 2011

                                ORDONNANCE




COMPÉTENCE JUDICIAIRE ET EXÉCUTION
  DES DÉCISIONS EN MATIÈRE CIVILE
         ET COMMERCIALE
        (BELGIQUE c. SUISSE)




  JURISDICTION AND ENFORCEMENT
       OF JUDGMENTS IN CIVIL
    AND COMMERCIAL MATTERS
     (BELGIUM v. SWITZERLAND)




                                5 APRIL 2011

                                  ORDER

                                      ﻿                                   341




              INTERNATIONAL COURT OF JUSTICE

                               YEAR 2011                                            2011
                                                                                   5 April
                                                                                 General List
                               5 April 2011                                       No. 145



      JURISDICTION AND ENFORCEMENT
           OF JUDGMENTS IN CIVIL
        AND COMMERCIAL MATTERS
                   (BELGIUM v. SWITZERLAND)




                                 ORDER


Present : President Owada ; Vice‑President Tomka ; Judges Koroma,
           Al‑Khasawneh, Simma, Abraham, Keith, Sepúlveda‑Amor,
           Skotnikov, Cançado Trindade, Yusuf, Greenwood, Xue,
           Donoghue ; Registrar Couvreur.

  The International Court of Justice,
   Composed as above,
   Having regard to Article 48 of the Statute of the Court and to Arti-
cle 89, paragraph 2, of the Rules of Court,
   Having regard to the Application filed in the Registry of the Court on
21 December 2009, whereby the Kingdom of Belgium instituted proceed-
ings against the Swiss Confederation in respect of a dispute concerning
    “the interpretation and application of the Lugano Convention of
    16 September 1988 on jurisdiction and the enforcement of judgments
    in civil and commercial matters . . ., as well as the application of the
    rules of general international law governing the exercise of State
    authority, in particular in judicial matters . . . [, and relating] to the
    decision by Swiss courts not to recognize a judgment of the Belgian
    courts and not to stay proceedings which were later initiated in
    ­Switzer­land on the subject of the same dispute”,

                                                                            4

    jurisdiction and enforcement of judgments (order 5 IV 11) 342

   Having regard to the Order dated 4 February 2010, whereby the Court,
taking into account the agreement of the Parties and the circumstances of
the case, fixed 23 August 2010 and 25 April 2011, respectively, as the
time‑limits for the filing of the Memorial of the Kingdom of Belgium and
the Counter‑Memorial of the Swiss Confederation,
   Having regard to the Order dated 10 August 2010, whereby the Presi-
dent of the Court, at the request of the Kingdom of Belgium, extended to
23 November 2010 and 24 October 2011, respectively, the time‑limits for
the filing of the Memorial and the Counter‑Memorial,
   Having regard to the Memorial of the Kingdom of Belgium, filed
within the time‑limit as extended,
   Having regard to the preliminary objections to the jurisdiction of the
Court and the admissibility of the Application which were raised by the
Swiss Confederation on 18 February 2011, within the time‑limit set by
Article 79, paragraph 1, of the Rules of Court ;
   Whereas, in a letter dated 21 March 2011 and received in the Registry
by facsimile on the same day, the Agent of the Kingdom of Belgium
stated that the Swiss Confederation, in its preliminary objections, had

    “indicate[d] that the reference by the [Swiss] Federal Supreme Court
    in its 30 September 2008 judgment to the non‑recognizability of a
    future Belgian judgment [did] not have the force of res judicata and
    [did] not bind either the lower cantonal courts or the Federal Supreme
    Court itself, and that there [was] therefore nothing to prevent a Bel-
    gian judgment, once handed down, from being recognized in Switzer-
    land in accordance with the applicable treaty provisions” ;
whereas he added that “[i]n the light of this statement Belgium, . . . in
concert with the Commission of the European Union, consider[ed] that it
[could] discontinue the proceedings it instituted against Switzerland” ;
whereas, by the same letter, the Agent of Belgium, referring to Article 89
of the Rules of Court, therefore “request[ed] the Court to made an order
recording [Belgium’s] discontinuance of the proceedings and directing
that the case be removed from the General List” ;
   Whereas a copy of the said letter was immediately communicated to
the Government of the Swiss Confederation, which was informed that the
time‑limit provided for in Article 89, paragraph 2, of the Rules of Court,
within which the Swiss Confederation could state whether it opposed the
discontinuance of the proceedings, had been fixed as 28 March 2011 ;
   Whereas, within the time‑limit thus fixed, the Swiss Confederation did
not oppose the said discontinuance,
   Places on record the discontinuance by the Kingdom of Belgium of the
proceedings ; and
   Orders that the case be removed from the List.

                                                                        5

     jurisdiction and enforcement of judgments (order 5 IV 11) 343

   Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this fifth day of April, two thousand and
eleven, in three copies, one of which will be placed in the archives of the
Court and the others transmitted to the Government of the Kingdom of
Belgium and the Government of the Swiss Confederation, respectively.

                                            (Signed) Hisashi Owada,
                                                       President.
                                          (Signed) Philippe Couvreur,
                                                         Registrar.




                                                                         6


